Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Corina Maya Hollander,
(OI File No. H-11-43091-9),
Petitioner,

v.

The Inspector General.
Docket No. C-13-184
Decision No. CR2817

Date: June 10, 2013

DECISION

Petitioner, Corina Maya Hollander, was a podiatrist, practicing in Arizona, who wrote
fraudulent prescriptions for narcotics and other drugs. She pled guilty in state court to
four drug-related felonies. Pursuant to section 1128(a)(4) of the Social Security Act
(Act), the Inspector General (I.G.) has excluded her from participating in Medicare,
Medicaid, and all federal health care programs for a period of five years. Petitioner
appeals the exclusion.

For the reasons discussed below, I find that the I.G. is authorized to exclude Petitioner
and that the statute mandates a minimum five-year exclusion.

Background

In a letter dated September 28, 2012, the LG. advised Petitioner Hollander that she was
excluded from participation in Medicare, Medicaid, and all federal health care programs
because she had been convicted of a felony offense related to the unlawful manufacture,
distribution, prescription, or dispensing of a controlled substance. I.G. Ex. 1. Petitioner
requested review.
The I.G. submitted its brief (I.G. Br.) and four exhibits (I.G. Exs. 1-4). Petitioner
submitted a letter dated April 3, 2013 (P. Ltr.) with 14 unmarked documents attached. I
will consider these documents P. Ex. 1, pages 1-14. In the absence of any objection, I
admit into evidence I.G. Exs. 1-4 and P. Ex. 1.

I directed the parties to indicate in their briefs whether an in-person hearing would be
necessary. Neither party asserts that an in-person hearing is necessary. I.G. Br. at 5; see
P. Ltr.

Discussion

Because Petitioner was convicted of a felony relating to
the unlawful manufacture, distribution, prescription, or
dispensing of a controlled substance, she must be
excluded from program participation for at least five
years. Act §§ 1128(a)(4), (c)(3)(B). 1

Section 1128(a)(4) of the Act requires the Secretary of Health and Human Services to
exclude from program participation any individual or entity convicted of a felony
criminal offense “relating to the unlawful manufacture, distribution, prescription, or
dispensing of a controlled substance.”

Here, Petitioner concedes that she was convicted of a drug-related felony and is subject to
exclusion. P. Ltr. at 1. As the evidence establishes, while practicing as a podiatrist, she
was part of a scheme to obtain narcotics and other dangerous drugs by writing fraudulent
prescriptions. I.G. Ex. 2 at 2-3. On March 14, 2011, she pled guilty to four felonies: 1)
attempt to commit conspiracy; 2) attempted fraudulent schemes and artifices; 3)
attempted trafficking in the identity of another person; and 4) acquisition of a narcotic
drug by fraud. I.G. Ex. 2. She was sentenced to 33 months in jail followed by five years
probation, and ordered to pay fines and restitution in excess of $8,000. I.G. Ex. 3.

Petitioner asks that I reduce her period of exclusion. P. Ltr. at 2. I have no authority to
do so. An exclusion brought under either section 1128(a)(4) must be for a minimum
period of five years. Act § 1129(c)(3)(B); 42 C.F.R. § 1001.2007(a)(2).

'T make this one finding of fact/conclusion of law.
Conclusion

For these reasons, I conclude that the I.G. properly excluded Petitioner Hollander from
participation in Medicare, Medicaid, and all other federal health care programs, and that
period of exclusion must be for a minimum of five years.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

